This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF ALAMOGORDO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37415

 5 WILLIAM D. POLLARD,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF OTERO COUNTY
 8 Angie K. Schneider, District Judge

 9   City of Alamogordo
10   Molly Kicklighter
11   Petria B. Schreiber
12   Alamogordo, NM

13 for Appellee

14 William D. Pollard
15 Alamogordo, NM

16 Pro Se Appellant

17                                 MEMORANDUM OPINION

18 VANZI, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed and

3 the time for doing so has expired.

4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.

6                                         __________________________________
7                                         LINDA M. VANZI, Judge

8 WE CONCUR:



 9 _________________________________
10 J. MILES HANISEE, Judge



11 _________________________________
12 JULIE J. VARGAS, Judge




                                             2